DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 12/11/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0159478 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 08/02/2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the feature of “a carbon equivalent value of 4.4 to 4.6” renders the claim indefinite as it is unclear if the determination of the carbon equivalent value is intended to be limited to a particular formula as no formula has been further disclosed in the instant specification or claim language. For examination purposes, any formula for determining carbon equivalence commonly known in the art will be seen to read on the instant claim, i.e., carbon equivalent value = wt% C + (1/3)wt% Si. 
Claims 2-8 are rejected by virtue of their dependency on claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 sets forth that an Ni content is 1.0 wt% or less (0% inclusive); however, claim 2, from which claim 3 depends, sets forth that the cam piece comprises Ni, such that an Ni content . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Yuanxia (CN106947912A, hereinafter referred to as "Huang"). The English language translation of Huang provided with this action is being relied upon. 
Regarding claim 1, Huang teaches a method for producing a ductile cast iron (Abstract) including steps of casting an iron sample containing (Pg. 4, Example 1): 
Element 
Instant claims 
Huang Ex. 1
Relationship
C
3.2-4.2%
3.72%
Falls within
Si
2.2-3.4%
2.51%
Falls within
Carbon equivalence
4.4-4.6
4.56%
Falls within
Fe
balance
balance
-


Huang further teaches heating the iron sample to 890ºC and maintaining heating for 2 hours, followed by placing the ductile iron sample in a salt bath for 1.5-3 hours (Pg. 4, Example 1 – step 5). 
As Huang teaches the ductile iron having high toughness, tensile strength, hardness, and fatigue strength as well as being useful for producing cost-effective automobile parts (Pg. 2), it would have been obvious to one of ordinary skill in the art to adapt the ductile iron of Huang into a cam piece. 
Regarding claims 2-4 and 6, Huang teaches that the ductile iron can further include (Pg. 2):
Element 
Instant claims 
Huang Ranges
Relationship
Ni+Cu+Mo
1.9-2.1% (claim 2)
1.16-1.85%
Close
Ni
0> and ≤1.0% (claim 3)
0.51-0.78%
Falls within
Cu
0.5-1.0% (claim 4)
0.45-0.67%
Overlapping
Cr
≤0.3% (claim 6)
0.15-0.35%
Overlapping


Overlapping ranges are prima facie obviousness. Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the total content of Ni, Cu, and Mo in the ductile iron of Huang is so close to the total Ni, Cu, Mo content as claimed, one skilled in the art would have expected substantially similar properties to result. See MPEP 2144.05(I). 
Regarding claim 7, Huang teaches heating the iron sample at 890ºC for 2 hours (Pg. 4, Example 1 – step 5). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The heating time in Huang of 120 minutes is so close to the claimed heating time range that one of ordinary skill would have expected substantially similar properties to result. See MPEP 2144.05(I).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zanardi, Franco (US 2013/0105047, hereinafter referred to as "Zanardi").
Regarding claims 1-6, Zanardi teaches a method of manufacturing a spheroidal cast iron for mechanical components, including steps of providing a cast iron containing [0046-0048, 0056]:
Element 
Instant claims 
Zanardi ranges
Relationship
C
3.2-4.2%
2.5-4.0%
Overlapping
Si
2.2-3.4%
1.5-3.5%
Encompassing
Carbon equivalence
4.4-4.6
3.0-5.17%
Encompassing
Ni+Cu+Mo
1.9-2.1% (claim 2)
0-5.2%
Encompassing
Ni
0> and ≤1.0% (claim 3)
0-3%
Encompassing
Cu
0.5-1.0% (claim 4)
0-1.2%
Encompassing
Mo
0.5-1.0% (claim 5)
0-1%
Encompassing
Cr
≤0.3% (claim 6)
0-0.5%
Encompassing
Fe
balance
balance
-


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Zanardi further teaches steps of heating the cast iron and holding at a heating temperature followed by holding the cast iron in a salt bath [0049-0050]. As Zanardi teaches the cast iron being used for mechanical components, such as gear bodies and driving shafts [0022-0023, 0031-0032], it would have been obvious to one of ordinary skill in the art to adapt the cast iron of Zanardi into a cam piece. 
Regarding claims 7-8, Zanardi teaches heating the cast iron at 850-910ºC for 90-210 minutes [0064, 0066] followed by an isothermal holding step in the salt bath at 250-320ºC for 10-60 minutes [0050]. Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Deards, et al. (US 5837069, hereinafter referred to as "Deards").
	Regarding claims 1-7, Deards teaches a method of manufacturing cast iron camshafts (Col. 3 lines 5-21), including steps of forming an iron casting containing (Col. 3, lines 38-43): 
Element 
Instant claims 
Deards ranges
Relationship
C
3.2-4.2%
3.1-3.9%
Overlapping
Si
2.2-3.4%
1.5-2.4%
Overlapping
Carbon equivalence
4.4-4.6
3.6-4.7
Encompassing
Ni+Cu+Mo
1.9-2.1% (claim 2)
≤2.2%
Encompassing
Ni
0> and ≤1.0% (claim 3)
≤0.6%
Overlapping
Cu
0.5-1.0% (claim 4)
≤0.9%
Overlapping
Mo
0.5-1.0% (claim 5)
≤0.7%
Overlapping
Cr
≤0.3% (claim 6)
≤1.2%
Encompassing
Fe
balance
balance
-


Deards further teaches steps of maintaining the casting between 750-950ºC for 0.5-2.5 hours, followed by cooling and holding the casting in a salt bath (Col. 3 lines 22-34). Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2009/0320971, US 5028281, US 3860457, and JP2014181356A teach method of manufacturing cast-iron components with similar heat treatment and salt-bathing steps
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737    				/DUANE SMITH/                                                                              Supervisory Patent Examiner, Art Unit 1737